DETAILED ACTION
This action is responsive to the amendments filed 10/26/2021.
Claims 1 and 34-54 are pending. Claims 1 and 44 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 34-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, U.S. PGPUB No. 2011/0296321 (“Lord”), in view of Sappey, et al., U.S. PGPUB No. 2013/0024475 (“Sappey”) and Siegel, et al., U.S. PGPUB No. 2014/0040714 (“Siegel”).
Lord teaches a system and method for document management. With regard to Claim 1, Lord teaches a method of operating a system for producing a publication, the method comprising:
receiving a first source document comprising a plurality of pages of textual content in a first human readable language ([0053], [0059], figure 13: display source document in DOC, XLS or PDF that includes a plurality of pages of text content in English, which is a first human readable language); 
processing the first source document to produce a first plurality of individual page images and corresponding searchable text pages without installing a processing application on a device used to prepare an electronic publication (ePub) ([0059], figure 13: the source PDF document is split into individual pages and saved each separately as (i) a high resolution image, (ii) a single page PDF and through the user of conventional text extraction, (iii) text in database tables where text is used in searching to present matches that link to the relevant page within a PDF document. [0051] describes that the PDF handler executes as a module on the report generation facility 10, which is accessed by a client using a web browser as described at [0036]); 
associating the first plurality of individual page images and the corresponding searchable text pages in storage as the ePub in the first human readable language ([0059], [0065], figure 13: individual PDF pages and corresponding searchable text are stored as electronic publication in English, which is a first human readable language); and
delivering, on demand, one or more of the first plurality of individual page images to an end-user display device in a page by page manner via a communication network ([0059], [0065], figure 13: display page by page on 220 to user based on user selection on 222 via a communication network).
Sappey, in view of Siegel teaches replacing, via the device and a remote communication link, the first source document with the ePub, wherein the remote communication link is operable to communicatively couple the device with a content management system that stores the first source document and the ePub. 
Sappey teaches at [0020] that processing of a PDF file stored in a repository to make it text-searchable by adding a text layer can then replace the original file in the repository with the transformed file. Siegel teaches at [0087]-[0088] that a CMS can be used to package together information to be published as an electronic document, including in ePub format. [0104] describes that a content of a published electronic document version of an information package can be updated when the package is updated, permitting the published document to be edited. [0089] describes that information packages link to stored versions of objects, meaning that content that is edited and updated is also stored remotely at the CMS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Lord to replace a source document as described in Sappey, and to implement the editing software as a content management system as described in Siegel. Automatically replacing a document published at a URL with an improved version simplifies document editing tasks, and provides immediate availability to users without requiring the resending or updating of links. Therefore, one of skill in the art would seek to combine these aspects of Sappey and Siegel with Lord, in order to improve user experience by simplifying the editing and publishing of documents.
Claim 44 recites a system that carries out the method of Claim 1, and is similarly rejected.
With regard to Claim 34, Lord teaches that the first source document comprises a portable document format (PDF) file. [0059] describes carrying out the splitting and text recognition on a PDF.
Claim 45 recites a system that carries out the method of Claim 34, and is similarly rejected.
With regard to Claim 35, Lord teaches that the processing comprises parsing the first source document to produce a first plurality of page image files, and each page image file of the first plurality of page image files corresponds to a text page. [0059] describes that each page is saved as an individual page image, a single page PDF, and the recognized text in database tables.
Claim 46 recites a system that carries out the method of Claim 35, and is similarly rejected.
With regard to Claim 36, Lord teaches that the ePub is viewable from the end-user display device without downloading the entire ePub and without an application used to create the ePub being resident on the end-user display device. [0065] describes accessing reports made up of a plurality of stored source documents, including PDF pages. [0035] describe that the report generation facility generates and delivers the reports as web pages, not as entire downloaded publications.
With regard to Claim 37, Lord teaches that the processing comprises modifying one or more of the first plurality of individual page images by adding embedded media content and a hyperlink to media content stored remotely from the system, and the media content comprises a digital representation of one or more of video, audio, and a still picture. [0060] describes that the individual native PDF page files permit users to select page sections, including images that are accessed via an image filename embedded in the document.
Claims 48 and 49 together recite a system that carries out a method substantially the same as the method of Claim 34, and is similarly rejected.
With regard to Claim 38, Lord teaches receiving a plurality of search terms; searching a plurality of documents according to the plurality of search terms; providing a search result indicative of a particular document; determining whether the particular document is associated with the ePub; and providing access to the ePub according to the association. [0064] describes a search interface into which a user can enter search terms. Documents stored on the system are searched, and relevant parts of the document returned to the user for viewing and manipulation.
With regard to Claim 39, Lord teaches that the processing comprises: transmitting, to a translator of human readable languages, information identifying the first source document and a second human readable language; and receiving, from the translator, a second source document in the second human readable language. [0043] describes that a translation table can be used to track translated content and languages to which content is translated. Content can be elevated for human translation in the event machine translation is inadequate.
Claim 50 recites a system that carries out the method of Claim 39, and is similarly rejected.
With regard to Claim 40, Lord teaches processing the second source document to produce a second plurality of individual page images and corresponding searchable text pages; and associating the second plurality of individual page images and the corresponding searchable text pages in storage as a new ePub in the second human readable language. [0055] describes a translation handler which checks for translated copies of sections of documents in storage, and generates a translated version of a source document as is needed. Therefore, in the case of a PDF as described at [0059], translated text can be generated therefor.
Claim 51 recites a system that carries out the method of Claim 40, and is similarly rejected.
With regard to Claim 41, Lord teaches associating the ePub in the first human readable language with the new ePub in the second human readable language, in storage. [0055] describes that original and translated versions of a section of text can be displayed side-by-side.
Claim 52 recites a system that carries out the method of Claim 41, and is similarly rejected.
With regard to Claim 42, Lord teaches that the translator is a human. [0043] describes re-translation by a human.
Claim 53 recites a system that carries out the method of Claim 42, and is similarly rejected.
With regard to Claim 43, Lord teaches that the delivering comprises encoding each page of the ePub in the first human readable language, using a hypertext markup language. [0035] describes that the report generation facility delivers reports in markup language as web pages.
Claim 54 recites a system that carries out the method of Claim 43, and is similarly rejected.
With regard to Claim 47, Lord teaches that the processing comprises tracking translation of the first source document to a second source document comprising textual content in a second human readable language. [0043] describes that translation information can be stored, including information that indicates quality control for a particular translation.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims, as the newly cited Siegel reference cures any deficiencies with regard to the previous references in supporting an obviousness rejection.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

6/28/2022